                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                         DESIEIRE QUINTERO, et al.,
                                   8                                                           Case No. 5:19-cv-01898-EJD
                                                           Plaintiffs,
                                   9                                                           ORDER
                                                 v.
                                  10                                                           Re: Dkt. Nos. 28, 33
                                         CITY OF SANTA CRUZ, et al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is (1) a Motion for Transcripts and (2) a Motion for Leave to

                                  14   Appeal in forma pauperis. Dkt. Nos. 28, 33. Pursuant to Civil L.R. 3–9:

                                  15                     Any party representing him or herself without an attorney must appear
                                                         personally and may not delegate that duty to any other person who is
                                  16                     not a member of the bar of this Court. A person representing him or
                                                         herself without an attorney is bound by the Federal Rules, as well as
                                  17                     by all applicable local rules. Sanctions (including default or
                                                         dismissal) may be imposed for failure to comply with local rules.
                                  18
                                              Both motions before the Court have been filed by non-party, Alicia Kuhl, Homeless
                                  19
                                       Advocate and Ross Camp Liaison. Because Ms. Kuhl is not a party in this action both motions
                                  20
                                       will be denied.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: June 6, 2019
                                  23
                                                                                         ______________________________________
                                  24                                                     EDWARD J. DAVILA
                                                                                         United States District Judge
                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-01898-EJD
                                       ORDER
                                                                                           1
